t c memo united_states tax_court randal w howard petitioner v commissioner of internal revenue respondent docket no filed date randal w howard pro_se ric d hulshoff for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioner’s federal_income_tax of dollar_figure for and dollar_figure for and additions to tax for failure_to_file under sec_6651 of dollar_figure for and dollar_figure for for failure_to_pay_tax under sec_6651 of dollar_figure for and for failure to pay estimated_tax under sec_6654 of dollar_figure for and dollar_figure for respondent now contends that for petitioner’s income_tax deficiency is dollar_figure and that he is liable for additions to tax under sec_6651 of dollar_figure and under sec_6654 of dollar_figure respondent concedes that petitioner is not liable for the addition_to_tax under sec_6651 for and now contends that he is liable for an increased addition_to_tax under sec_6651 of dollar_figure for the issues for decision are whether petitioner had unreported income of dollar_figure for and dollar_figure for we hold that he did whether petitioner is liable for the addition_to_tax for failure_to_file under sec_6651 of dollar_figure for and dollar_figure for we hold that he is whether petitioner is liable for the addition_to_tax for failure to pay estimated_tax of dollar_figure for and dollar_figure for we hold that he is whether petitioner is liable for a penalty under sec_6673 for instituting proceedings primarily for delay and for maintaining frivolous or groundless positions we hold that he is in the amount stated below unless otherwise indicated section references are to the internal_revenue_code in effect for the taxable years in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioner resided in arizona when he filed his petition he previously petitioned this court in cases decided at howard v commissioner tcmemo_1998_57 howard i howard v commissioner tcmemo_1998_300 howard ii howard v commissioner tcmemo_2000_222 howard iii howard v commissioner tcmemo_2002_85 howard iv and howard v commissioner tcmemo_2005_100 howard v petitioner’s positions in the previous cases were frivolous and groundless in howard iii howard iv and howard v we awarded penalties to the united_states under sec_6673 family life broadcasting system employed petitioner in and paid wages to him by check and issued to him forms w- wage and tax statement he received wage income of dollar_figure in and dollar_figure in and social_security_benefits of dollar_figure in he had dollar_figure withheld for federal_income_tax in and dollar_figure withheld in petitioner received from his investments with a fund managed by the phoenix investment partners ltd dividends in of dollar_figure and in of dollar_figure of which dollar_figure was withheld for federal_income_tax and capital_gain income in of dollar_figure of which dollar_figure was withheld for federal_income_tax petitioner also received interest in of dollar_figure of which dollar_figure tax was withheld and in of dollar_figure of which dollar_figure tax was withheld petitioner did not file a federal_income_tax return for or he did not make estimated_tax payments for or respondent issued a notice_of_deficiency to petitioner respondent determined on the basis of documents provided by third-party payors that petitioner received taxable_income however respondent did not include in the determination for dividends of dollar_figure that petitioner had received in respondent determined that petitioner’s filing_status was single and allowed one exemption to petitioner before trial petitioner asserted that he had a right not to testify because to do so would have required him to waive his fifth_amendment privilege_against self-incrimination petitioner did not identify or exchange any documents identify witnesses or file a pretrial memorandum as required by the standing_pretrial_order respondent complied with these requirements opinion a burdens of production and proof burden of production a sec_6201 if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on a third-party information_return and the taxpayer has fully cooperated with the secretary the secretary has the burden of producing reasonable and probative information concerning that deficiency in addition to such information_return sec_6201 petitioner did not introduce any evidence to refute respondent’s evidence or show that respondent’s determination of petitioner’s income is in error we conclude that respondent does not have the burden of production under sec_6201 because petitioner did not assert a reasonable dispute with respect to any item_of_income reported on an information_return and petitioner has not fully cooperated with respondent even if respondent had the burden of proceeding under sec_6201 respondent met that burden by producing information returns with certified transcripts from respondent’s administrative files and from social_security administration files and declarations and supporting records from douglas goodall and donna bolio the declarations were made under penalties of perjury pursuant to and are in the form required by u s c section the declarations are admissible under rule sec_803 and sec_902 of the federal rules of evidence rule of the federal rules of evidence provides an exception to the hearsay rule for records that are kept in the course of a regularly conducted activity and made at or near the time of the event by a person with knowledge rule of the federal rules of evidence states the requirements for self-authentication of a business record to qualify under rule a domestic record of a regularly conducted business activity must be accompanied by a declaration certifying that the record was made at or near the time of the occurrence of the matters set forth by or from information transmitted by a person with knowledge of those matters was kept in the course of the regularly conducted activity and was made by the regularly conducted activity as a regular practice all of the underlying documents were kept in the regular course of business and the declarations of the validity of these documents were made by people familiar with them we conclude that sec_6201 does not apply in this case b determination in unreported income cases the u s court_of_appeals for the ninth circuit to which an appeal of this case would lie has held that in order for the presumption of correctness to attach to the notice_of_deficiency in unreported income cases the commissioner must establish some evidentiary foundation linking the taxpayer to the income-producing activity 596_f2d_358 9th cir revg 67_tc_672 or some substantive evidence demonstrating that the taxpayer received unreported income 680_f2d_1268 9th cir see also 774_f2d_932 9th cir once there is evidence of actual receipt of funds by the taxpayer the taxpayer has the burden of proving that all or part of those funds is not taxable 87_tc_74 there is ample evidence linking petitioner to income-producing activities he received wages from family life capital_gain and dividends from phoenix investment partners social_security_benefits and interest from the arizona central credit_union during the years in issue at trial respondent submitted forms w-2 wage and tax statement forms 1099-misc miscellaneous income transcripts from the social_security administration employer records and declarations under penalties of perjury of petitioner’s employer and of a representative for phoenix investment partners as to the validity of these underlying documents the transcripts declarations and supporting documents show that petitioner received income during the years in issue thus petitioner bears the burden of proving respondent’s determinations are in error see edwards v commissioner supra weimerskirch v commissioner supra burden_of_proof at trial respondent moved to amend the pleadings to conform to the proof asserting an increased deficiency and additions to tax for as a result of respondent’s inadvertent failure to include in petitioner’s income dollar_figure of dividends from phoenix investments in the parties may amend their pleadings only by leave of the court and leave shall be given freely when justice so requires rule a a party may move to amend the pleadings to conform to the proof presented at trial rule b prejudice to the other party is a key factor in deciding whether to allow an amendment to the pleadings 98_tc_383 we granted respondent’s motion because the third-party form_1099 miscellaneous income from phoenix investment shows that petitioner received dollar_figure in dividends in respondent did not include this amount when determining petitioner’s income for and there is no prejudice to petitioner respondent bears the burden of proving the increased deficiency for and additions to tax raised in the pleadings see rule a petitioner contends that respondent generally bears the burden_of_proof we disagree the burden_of_proof for a factual issue relating to liability for tax may shift to the commissioner under certain circumstances sec_7491 under sec_7491 the burden_of_proof with respect to a factual issue relevant to a taxpayer’s liability for tax shifts from the taxpayer to the commissioner if inter alia the taxpayer has a complied with substantiation requirements under the internal_revenue_code sec_7491 b maintained all records required by the internal_revenue_code sec_7491 and c cooperated with reasonable requests by the secretary for information documents and meetings id a taxpayer bears the burden of proving that he or she has met the requirements of sec_7491 see h conf rept pincite 1998_3_cb_747 s rept pincite 1998_3_cb_537 petitioner does not contend that he meets the requirements of sec_7491 and the record shows that he did not meet those requirements because he did not cooperate with respondent thus petitioner bears the burden_of_proof except as to the increased deficiency and increased additions to tax see rule a 290_us_111 whether petitioner’s fifth_amendment claims affect the burden_of_proof before trial petitioner asserted fifth_amendment rights against self-incrimination however even if petitioner’s claim was bona_fide which we need not decide it would have no effect on petitioner’s burden_of_proof see 460_us_752 92_tc_661 89_tc_501 affd 884_f2d_258 6th cir b petitioner’s income in and respondent’s determination petitioner has not shown that respondent’s determination relating to the amount of his income for and is incorrect we conclude that petitioner received taxable_income in and as determined by respondent increased deficiency for as discussed above the commissioner has the burden of proving increased deficiencies and additions to tax asserted in the pleadings rule a petitioner received dividends of dollar_figure in that respondent did not determine to be included in petitioner’s income for thus respondent has proven the increased deficiency for we conclude that petitioner received income as described above in the findings_of_fact c petitioner’s deductions a taxpayer must keep records that are sufficient to enable the commissioner to determine his or her tax_liability sec_6001 sec_1_6001-1 income_tax regs deductions are a matter of legislative grace 503_us_79 a taxpayer must substantiate the payments which give rise to claimed deductions 65_tc_87 affd per curiam 540_f2d_821 5th cir see sec_6001 petitioner alleged in the petition that he is entitled to claim deductions however petitioner has not identified the items that he contends are deductible or offered any evidence supporting his claim thus he may not deduct any amount for or we conclude that petitioner’s deficiencies in income_tax were dollar_figure for and dollar_figure for d additions to tax sec_7491 places on the commissioner the burden of producing evidence that it is appropriate to impose additions to tax to meet the burden of production under sec_7491 the commissioner must produce evidence showing that it is appropriate to impose the particular addition_to_tax but need not produce evidence relating to defenses such as reasonable_cause or substantial_authority 116_tc_438 h conf rept supra pincite c b pincite respondent has met the burden of production under sec_7491 with respect to the addition_to_tax for failure a to file under sec_6651 because the record shows that petitioner is required to but has not filed a return for and and b to make estimated_tax payments under sec_6654 because the record shows that petitioner did not make estimated_tax payments except for nominal amounts withheld from his wages and investments with respect to his tax_liability for or the addition_to_tax under sec_6651 for failure_to_file is based on the amount of tax due thus respondent met the burden of proving that petitioner is liable for the increased addition_to_tax under sec_6651 by showing that petitioner had an increased deficiency for as described above respondent conceded that petitioner is not liable for the addition_to_tax under sec_6651 for thus sec_6651 reducing the amount imposed by sec_6651 to percent for any month in which both sec_6651 and are imposed does not apply and the 5-percent rate does respondent has established that petitioner is liable for the addition_to_tax under sec_6651 for in an amount greater than respondent determined in the notice_of_deficiency we conclude that petitioner is liable for additions to tax for failure_to_file under sec_6651 of dollar_figure for and dollar_figure for and failure to pay estimated_tax under sec_6654 of dollar_figure for and dollar_figure for e penalty for frivolous positions or instituting proceedings primarily for delay under sec_6673 respondent moved at trial to impose a penalty under sec_6673 the court may impose a penalty of up to dollar_figure if the position or positions asserted by the taxpayer in the case are frivolous or groundless or the proceedings were instituted primarily for delay sec_6673 a position maintained by the taxpayer is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir gilligan v commissioner tcmemo_2004_194 petitioner’s positions at trial that being paid is not a taxable_event and that respondent has refused to identify the statutes that makes him liable to pay the taxes at issue are frivolous petitioner had five previous cases in this court and has previously been found liable for the penalty under sec_6673 he has had ample warning of the penalty under sec_6673 we conclude that petitioner instituted these proceedings primarily for delay and that he is liable for a penalty under sec_6673 of dollar_figure to reflect the foregoing and concessions by respondent decision will be entered under rule
